DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see p. 6-18, filed December 22, 2020, with respect to Claims 1-4, 6-17, and 22 and the 35 U.S.C. 112(b) rejection and 35 U.S.C. 112(f) interpretation of Claim 19 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection and 35 U.S.C. 112(f) interpretation of Claim 19 and the 35 U.S.C. 103 rejections of Claims 1-4 and 6-17 have been withdrawn. 
3.	Applicant’s arguments with respect to claim(s) 18-19 have been considered but are moot because new grounds of rejection are made in view of Kavantsaari (US 20190110181A1).
4.	Applicant argues that Reinhardt (US 20180213359A1) and Greene (US0010529139B1) do not teach wherein a user location is updated continuously (p. 12, 2nd paragraph).
In reply, the Examiner points out that Kavantsaari is used to teach a social media platform displaying augmented reality content (user may tap the “I’m safe” button to confirm to their chosen contacts that the user is safe, it is also possible to share the safety check confirmation on the user’s integrated social media accounts through the application, [0254], [0168]), wherein the user location is updated continuously (update users’ location continuously, [0176]).
5.	Applicant argues that Reinhardt and Greene do not teach wherein the augmented reality content can be sent directly to an augmented reality display device (ARDD) or the augmented reality content can be sent remotely to an ARDD (p. 12, 2nd paragraph).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt (US 20180213359A1) and Greene (US0010529139B1) in view of Kavantsaari (US 20190110181A1).
10.	As per Claim 18, Reinhardt teaches a system for displaying augmented reality content, the system comprising:  a content generator of augmented reality, displaying content with virtual logos and number for teams of users near the content generator and at least one user viewing the augmented reality content, wherein microlocation technology is used to place the augmented reality content (determining the location of a user to provide for location based content sharing such as interacting with virtual objects that other users in the same area are also able to interact with, [0028], individual participants could select or be assigned virtual logos and numbers for teams that are virtually applied to their physical clothing as virtual objects viewable only by those using augmented reality devices, identify individual users present within the area, while virtual/physical object data for that area may identify objects and their locations with respect to real world objects, [0049], GPS data could be collected from cellular devices and transmitted to the augmented reality system, the GPS data can be analyzed to determine what level of accuracy the GPS data has (e.g. accurate to within 0.1 meters or to within 1.0 meter), the GPS data can then be combined with data representing the distance between the cellular device and the augmented reality system, e.g., within 1 to 5 meters of the cellular device, using this type of processing, the location of the augmented reality display device can be found to within a region, for example, assuming that the cellular device is at most 5 meters from the augmented reality system and that the level of accuracy of the GPS data is within 1 meter, then the augmented reality display device is within a 6-meter region surrounding the cellular device, this 6-meter region may be sufficiently accurate to identify the augmented reality display device as being within a specific map area, additional GPS information can be used from other cellular devices in order help narrow down a range that the augmented reality device is located within, [0069]). Reinhardt teaches a user’s augmented reality display device 101 may have stored therein a presentation such as in user data 141, which the user’s augmented reality display device 101 may provide directly to other users.  In operation, this is performed by setting up a connection between the user sharing the content and the user receiving the content such that the shared content can be transmitted directly to the user, but without sending the shared content through an external server.  In some embodiments some or all of the content sharing is transmitted using the augmented reality content server 150.  However, content that is manipulated locally or that is time sensitive would be shared locally by transmission from the content provider to the content receivers directly to avoid any delay caused by the augmented reality content server 150 [0053].  Thus, Reinhardt teaches wherein the augmented reality content can be sent directly to an augmented reality display device (ARDD) or the augmented reality content can be sent remotely to an ARDD.
	However, Reinhardt does not teach a social media platform, and the content appearing as a floating bubble.  However, Greene teaches a system for a social media platform displaying augmented reality content, the system comprising:  a content generator of augmented reality, content appearing as a floating bubble near the content generator and at least one user viewing the augmented reality content (augmented reality shopping bubble notification may be an augmented reality advertisement, augmented reality advertisement may comprise advertisements, such as bubble notification-style advertisements for products, services and special offers that appear in an electronic device’s augmented reality field of view, user may touch on the augmented reality advertisement(s) to receive social media links, social media content, col. 7, lines 3-11, 19-27).  Thus, this teaching from Greene can be implemented into the device of Reinhardt so that it includes a social media platform, and the content appearing as a floating bubble.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reinhardt to include a social media platform, and the content appearing as a floating bubble because Greene suggests that this connects the user to social media content with further advertisement information, which promotes the business (col. 7, lines 3-11, 19-27).
However, Reinhardt and Greene do not teach wherein the user location is updated continuously.  However, Kavantsaari teaches a social media platform displaying augmented reality content (user may tap the “I’m safe” button to confirm to their chosen contacts that the user is safe, it is also possible to share the safety check confirmation on the user’s integrated social media accounts through the application, [0254], [0168]), wherein the user location is updated continuously (update users’ location continuously, [0176]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reinhardt and Greene so that the user location is updated continuously because Kavantsaari suggests that this way the determined location of the user is very accurate [0176].
11.	As per Claim 19, Reinhardt teaches a method for displaying augmented reality content, the method comprising:  activating an augmented reality content generator, generating an content sharing interface module 121 can be used to share virtual objects with other users that are generated by the user’s augmented reality display device 101, [0053]), wherein the augmented reality content appears as virtual logos and number for teams of user near the content generator, showing the augmented reality content near the content generator to at least one user, wherein microlocation technology is used to place the augmented reality content [0028, 0049, 0069].  Reinhardt teaches a user’s augmented reality display device 101 may have stored therein a presentation such as in user data 141, which the user’s augmented reality display device 101 may provide directly to other users.  In operation, this is performed by setting up a connection between the user sharing the content and the user receiving the content such that the shared content can be transmitted directly to the user, but without sending the shared content through an external server.  In some embodiments some or all of the content sharing is transmitted using the augmented reality content server 150.  However, content that is manipulated locally or that is time sensitive would be shared locally by transmission from the content provider to the content receivers directly to avoid any delay caused by the augmented reality content server 150 [0053].  Thus, Reinhardt teaches wherein the augmented reality content can be sent directly to an augmented reality display device (ARDD) or the augmented reality content can be sent remotely to an ARDD.
	However, Reinhardt does not teach a social media platform, wherein the augmented reality content appears as a floating bubble.  However, Greene teaches a method for a social media platform displaying augmented reality content, the method comprising:  the augmented reality content appearing as a floating bubble near the content generator, showing the augmented reality content near the content generator to at least one user (col. 7, lines 3-11, 19-27).  Thus, this teaching from Greene can be implemented into the device of Reinhardt so that it includes a 
However, Reinhardt and Greene do not teach wherein the user location is updated continuously.  However, Kavantsaari teaches a social media platform displaying augmented reality content [0254, 0168], wherein the user location is updated continuously [0176].  This would be obvious for the reasons given in the rejection for Claim 18.
Allowable Subject Matter
12.	Claims 1-4, 6-17, and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
13.	The claims are allowable for the reasons discussed in Applicant’s Remarks dated December 22, 2020 and also for the reasons discussed below.
14.	One prior art (Hamilton US 20180356492A1) teaches that new types of location estimation devices are needed with the development of Augmented Reality, there is a need for precise location determination, in the Background section [0004].  UWB (ultra-wideband) position determination system 20 is configured to enable tag/processor device 10 to determine a precise location as fast as possible [0041].  However, Hamilton does not teach a social media platform displaying augmented reality content, the platform comprising augmented reality content appearing as a floating bubble near a content generator to at least one user, wherein a user location is updated continuously, and wherein the augmented reality content can be sent directly to an augmented reality display device (ARDD) or the augmented reality content can be sent remotely to an ARDD.
15.	Another prior art (Reinhardt US 20180213359A1) teaches determining the location of a user to provide for location based content sharing such as interacting with virtual objects that 

17.	Another prior art (Kavantsaari US 20190110181A1) teaches user may tap the “I’m safe” button to confirm to their chosen contacts that the user is safe.  It is also possible to share the safety check confirmation on the user’s integrated social media accounts through the application [0254].  Kavantsaari teaches augmented reality [0168].  Kavantsaari teaches updating users’ location continuously [0176].  However, Kavantsaari does not teach augmented reality content appearing as a floating bubble near a content generator to at least one user, wherein microlocation technology is used to place the augmented reality content, and wherein the augmented reality content can be sent directly to an augmented reality display device (ARDD) or the augmented reality content can be sent remotely to an ARDD, wherein microlocation technology is enabled through the user of a chip or a hardware embedded in the ARDD.
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hamilton (US 20180356492A1) teaches UWB (ultra-wideband) position determination system 20 is configured to enable tag/processor device 10 to determine a precise location as fast as possible [0041].  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785.  The examiner can normally be reached on M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







JH
/JONI HSU/Primary Examiner, Art Unit 2611